


Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and among

 

GO GREEN HYDROPONICS INC.,

as Seller,

 

TCA – GO GREEN  SPV, LLC,

as Seller Equityholder,

 

AND

 

GROWLIFE INC.,

as Buyer

 

 

Dated as of August 17, 2018

 

 

 

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into,  as
of August 17, 2018 (the “Execution Date”), by and among (i) GO GREEN
HYDROPONICS, INC., a corporation incorporated under the laws of the State of
California (the “Seller”), (ii) TCA – GO GREEN  SPV, LLC., a limited liability
company organized and existing under the laws of the State of Florida (the
“Seller Equityholder”), and (iii) GROWLIFE, INC., a corporation incorporated
under the laws of the State of Delaware (the “Buyer”).  The Seller, the Seller
Equityholder and the Buyer are sometimes referred to below individually as a
“Party” and collectively as the “Parties”.  Capitalized terms used in the
Recitals of this Agreement and not defined therein shall have the meaning
ascribed to such terms in Section 1.1 of this Agreement.

 

RECITALS

 

WHEREAS, the Seller is engaged in the Business; and

 

WHEREAS, the Seller desires to sell, transfer and otherwise convey to the Buyer,
and the Buyer desires to purchase from the Seller, the Purchased Assets, and the
Buyer agrees to pay to the Seller and the Seller Equityholder the consideration
set forth in this Agreement including the assumption by the Buyer of the Assumed
Liabilities, on the terms and subject to the conditions set forth in this
Agreement (collectively, the “Transactions”).

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises and the agreements,
covenants, representations and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are forever
acknowledged and confessed, the Parties, intending to be legally bound, hereby
agree as follows:

 

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

 

1.1       Definitions.  For the purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

 

“Action” means any written action, claim, proceeding, litigation, arbitration,
mediation, suit, investigation or regulatory inquiry (whether civil, criminal,
administrative or judicial), or any appeal therefrom or any material demand
letter threatening the initiation of any of the foregoing.

 

“Affiliate” means, with respect to any Person, (i) any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, (ii) any other Person that, directly or indirectly,
owns or controls, whether beneficially, or as trustee, guardian or other
fiduciary, ten percent (10%) or more of the equity interests having ordinary
voting power in the election of directors of such Person, or (iii) any other
Person who is a director, officer, joint venturer, shareholder, member, or
partner (a) of such Person, (b) of any subsidiary of such Person, or (c) of any
Person described in clause (i) above.  For the purposes of

 

--------------------------------------------------------------------------------




this definition, control of a Person shall mean the power (direct or indirect)
to direct or cause the direction of the management and policies of such Person
whether through ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Asset Purchase Agreement (including all Schedules and
Exhibits to this Asset Purchase Agreement), as originally executed by the
Parties and as this Asset Purchase Agreement may be subsequently amended,
restated, modified, or supplemented from time to time in accordance with its
terms.

 

“Assumed Liabilities” (i) all Liabilities under, arising from or relating to the
Assumed Contracts with respect to matters occurring thereunder on or after the
Closing Date, (ii) all Liabilities agreed to be paid by the Buyer pursuant to
Section 3.1(b) of the Disclosure Schedules; and (iii) such other Liabilities as
mutually agreed in writing by the Seller and the Buyer prior to the Closing
Date.

 

“Business” means the business conducted by the Seller as of the Execution Date
in connection with their ownership and operation of the Purchased Assets and, as
it relates to Section 3.1, any and all business conducted by the Buyer following
the Execution Date in connection with the ownership and operation of the
Purchased Assets.

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in Florida are authorized or required to close by Law.

 

“Buyer” has the meaning set forth in the Preamble to this Agreement.

 

“Buyer Obligations” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement and the Buyer Security Agreement by the Buyer,
as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

“Buyer Security Agreement” means that certain Security Agreement dated as of the
date hereof, between the Seller, Seller Equityholder and the Buyer.

 

“Closing” has the meaning set forth in Section 4.1 of this Agreement.

 

“Closing Date” has the meaning set forth in Section 4.1 of this Agreement.

 

“Closing Inventory” shall mean those assets identified as “Closing Inventory” on
Schedule 2.1(a) hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Communication” has the meaning set forth in Section 11.6 of this Agreement.

 

- 2 -

--------------------------------------------------------------------------------




“Confidential Information” has the meaning set forth in Section 7.4 of this
Agreement.

 

“Contract” means any written agreement, arrangement, lease, mortgage, contract,
note, power of attorney, insurance policy, covenant, understanding, commitment
or instrument relating to the Business, the Purchased Assets or the operation
thereof to which Seller is a party or by which any of the Purchased Assets are
bound.

“Dollars” or “$” means lawful currency of the United States of America.

 

“Employee Benefit Plan” means every plan, fund, contract, program and
arrangement (whether written or not) that is maintained or contributed to by
Seller (or any member of its “controlled group” as that term is used in Section
414(b) or (c) of the Code) for the benefit of current or former employees of
Seller, including those intended to provide: (i) medical, surgical, health care,
hospitalization, dental, vision, workers’ compensation, life insurance, death,
disability, legal services, severance, sickness or accident benefits (whether or
not defined in Section 3(1) of ERISA); (ii) pension, profit sharing, stock
bonus, retirement, supplemental retirement or deferred compensation benefits
(whether or not tax qualified and whether or not defined in Section 3(2) of
ERISA); (iii) bonus, incentive compensation, member interest option, member
interest appreciation right, phantom member interest or member interest purchase
benefits; or (iv) salary continuation, unemployment, supplemental unemployment,
termination pay, vacation, holiday benefits or material fringe benefits (whether
or not defined in Section 3(3) of ERISA).  The term “Employee Benefit Plan” also
includes every such plan, fund, contract, program and arrangement: (a) that
Seller has committed to implement, establish, adopt or contribute to in the
future; (b) for which Seller has or may have any Liability as a result of the
direct sponsor’s affiliation to the applicable Seller or its owners (whether or
not such affiliation exists at the date of this Agreement and notwithstanding
that the plan is not maintained by such Seller for the benefit of its current or
former employees); (c) that is in the process of terminating (but such term does
not include any arrangement that has been terminated and completely wound up
prior to the date of this Agreement such that Seller has no present or potential
Liability with respect to such arrangement); or (d) for or with respect to which
Seller has or may have any Liability under any common law successor doctrine,
express successor liability provisions of Law, provisions of a collective
bargaining agreement, labor or employment law, or agreement with a predecessor
employer.

 

“Employees” means the individuals employed by the Seller performing job
functions for the Business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” has the meaning set forth in Section 2.2 of this Agreement.

 

“Execution Date” has the meaning set forth in the Preamble to this Agreement.

 

“Executive Order” has the meaning set forth in Section 5.20 of this Agreement.

 

- 3 -

--------------------------------------------------------------------------------




“Governance Documents” means, with respect to any entity, all documents (i)
pursuant to which the legal existence of the entity is established, (ii) that
were adopted or approved by the owners, board of directors, partners, members,
managers or other similar management authority of the entity and set forth
provisions for the regulation and management of the entity’s internal affairs,
and (iii) that are binding upon any owners of the entity and establish the
governance, economic and/or other rights of such owners in their capacity as
such.

 

“Government Entity” means any federal, state, local or foreign government,
court, agency, commission, department or other authority or instrumentality.

 

“Knowledge of the Seller” means the actual knowledge, together with the
knowledge that would have been obtained after reasonable inquiry, of the Seller
Equityholder.

 

“Law” or “Laws” means all applicable federal, state, local and foreign laws
(including common law), codes, constitutions, statutes, rules, regulations,
ordinances and policies, and all applicable orders, writs, judgments,
arbitration awards, decrees, administrative or judicial promulgations,
injunctions, rulings, determinations, agreements with, and rulings of or by any
Government Entity.

 

“Leased Real Property” shall mean the property located at 15721 Ventura
Boulevard, Encino, California 91436.

 

“Liability” means any debt, liability, commitment or obligation of any kind,
character or nature whatsoever, whether known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured, monetary or
non-monetary, accrued, fixed, absolute, contingent or otherwise, and whether due
or to become due.

 

“Liens” means all mortgages, claims, leases, options, hypothecations or similar
restrictions, liens, pledges, security interests, and charging orders and any
other encumbrance, right or interest of any kind or character, whether vested or
contingent, that evidences or secures a debt or payment obligation or adverse
ownership interest in the property or rights in question, whether imposed by
agreement, understanding, law, equity or otherwise, or liens, interests or
encumbrances both now existing or hereafter arising which would encumber the
Purchased Assets arising under any agreement binding on Seller or its property
or arising from any act of Seller or arising pursuant to any right, title or
interest, lien or encumbrance which could hereafter be asserted as a result of
the transfer of the Purchased Assets by Seller.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, change
or effect that is, or is reasonably likely in the future to be, individually or
in the aggregate, materially adverse to the Business or, as applicable, the
Purchased Assets.

 

“Ordinary Course” means, with respect to Seller, the ordinary course of Seller’s
business, consistent with past practice in nature, scope and magnitude.

 

“Outside Closing Date” has the meaning set forth in Section 10.1(b) of this
Agreement.

 

“Parties” and “Party” have the meanings set forth in the Preamble to this
Agreement.

 

- 4 -

--------------------------------------------------------------------------------




“Permitted Liens” means (i) any and all Liens for real estate Taxes, tangible
personal property Taxes, assessments and other governmental charges for the
calendar year in which the Closing occurs and subsequent years not yet due and
payable, (ii) any and all Liens created by the Buyer in connection with the
Transactions or any third party financing obtained by the Buyer, (iii) any and
all Liens securing the Buyer Obligation hereunder and under the Buyer Security
Agremeent, (iv) inchoate statutory, mechanics’, laborers’ and materialmen’s
Liens arising in the ordinary course, and (v) Liens arising in connection with
worker’s compensation and unemployment insurance which are not overdue or are
being contested in good faith by appropriate proceedings and for which provision
for the payment of such Liens has been reflected in the books and records of the
Seller.

 

“Person” means any person, individual, sole proprietorship, corporation,
association, partnership, limited liability company, joint venture, trust,
organization, unincorporated organization, institution, joint stock company,
business, government, governmental agency or political subdivision thereof,
Government Entity, or any other entity or institution of any type whatsoever.

 

“Preamble” means the first paragraph of this Agreement.

 

“Property Lease” shall mean that certain lease relating to the Leased Real
Property.

 

“Purchase Price” has the meaning set forth in Section 3.1(a) of this Agreement.

 

“Purchased Assets” has the meaning set forth in Section 2.1 of this Agreement.

 

“Representatives” means, with respect to any Person, the directors, officers,
members, managers, partners, shareholders, employees, financial advisors,
attorneys, accountants, consultants, agents and other authorized representatives
of such Person.

 

“Seller Equityholder” has the meaning set forth in the Preamble to this
Agreement.

 

“Seller” has the meaning set forth in the Preamble to this Agreement.

 

“Seller’s Disclosure Schedules” has the meaning set forth in the first paragraph
of Article V of this Agreement.

 

“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other governmental charges (including interest, penalties or additions
associated therewith), including income, franchise, capital stock, real
property, personal property, tangible, estimated withholding, employment,
payroll, social security, unemployment compensation, disability, transfer,
sales, use, franchise, excise, gross receipts, value-added and all other taxes
of any kind imposed by any Government Entity, whether disputed or not, whether
inchoate, accrued, invoiced, levied, or otherwise, and any charges, interest or
penalties imposed or that may be imposed thereon by any Government Entity.

 

“Transaction Documents” means the agreements, certificates, documents and
instruments required to be delivered by the Parties pursuant to this Agreement.

 

- 5 -

--------------------------------------------------------------------------------




“Transactions” has the meaning set forth in the Recitals of this Agreement.

 

“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and other similar Taxes or fees in connection
with the purchase and sale of the Purchased Assets.

 

1.2       Rules of Construction.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 References herein to Sections, subsections, Schedules, Exhibits and the like
are to Sections and subsections of, or Schedules or Exhibits attached to, this
Agreement unless otherwise expressly provided.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or”.
 Defined terms include in the singular number the plural and in the plural
number the singular.  Reference to any agreement, document or instrument means
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof, except where otherwise
explicitly provided, and reference to any promissory note includes any
promissory note which is an extension or renewal thereof or a substitute or
replacement therefor.  Reference to any Law, rule, regulation, order, decree,
requirement, policy, guideline, directive or interpretation means as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect on
the determination date, including rules and regulations promulgated thereunder.
 When any reference is made with respect to information, documents or materials
being supplied, provided or otherwise made available to a Person or such
Person’s Representatives, such information, documents, or materials shall be
deemed to include any information, documents, or materials supplied, provided or
otherwise made available in any written form in connection with this Agreement
or the Transactions.  Disclosure made on any Disclosure Schedule attached to
this Agreement shall be deemed to have been made on another Disclosure Schedule
attached to this Agreement when it is cross-referenced in such other applicable
section or Disclosure Schedule or is readily apparent on its face that such a
disclosure would belong on such other Disclosure Schedule attached to this
Agreement.

 

ARTICLE II.

THE PURCHASE AND SALE

 

2.1       Purchased Assets.  Subject to the terms, conditions and other
provisions of this Agreement, at the Closing, the Seller shall grant, sell,
assign, transfer and deliver to the Buyer, and the Buyer shall purchase from the
Seller, all right, title and interest in, to and under all of the Seller’s
respective assets of every kind, nature and description, whether real, personal
or mixed, tangible or intangible, wherever located, whether used in, held for
use in or otherwise relating to the Business, other than the Excluded Assets
(collectively, the “Purchased Assets”), free and clear of any and all valid
Liens, other than the Permitted Liens.  The Purchased Assets include the
following:

 

(a)       all tangible personal property, including trucks, tractors, trailers,
automobiles and other vehicles, forklifts and related equipment, supplies,
machinery, equipment, inventories, parts, furniture, computers and related
hardware, office furnishings, and tools, in

 

- 6 -

--------------------------------------------------------------------------------




each case, wherever located, including, to the extent in the possession of the
Seller on the Closing Date, the assets set forth on Schedule 2.1(a) attached to
this Agreement;

 

(b)       improvements and fixtures erected on the Leased Real Property subject
to any rights of the Landlord under the terms of the Property Lease;

 

(c)       all inventions (whether patentable or unpatentable and whether or not
reduced to practice), improvements, patents, patent applications, trademarks,
service marks, trade dress, logos, trade names and corporate names and all
derivations thereof and all goodwill associated with each of the foregoing; all
copyrightable works, all copyrights and applications; all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, and specifications); all
information regarding either Seller’s past, current and prospective customers
and suppliers (including any and all lists thereof (including contact
information), purchase and sale history, correspondence, complaints, and any and
all other data, reports, and information of any kind kept or maintained by or on
behalf of either Seller), pricing and cost information, and business and
marketing plans and proposals; all telephone and facsimile numbers and telephone
directory listings, all email addresses, all website domains, all computer
software (whether owned or licensed), all other proprietary rights, and all
copies and tangible embodiments (in whatever form or medium) of any of the
foregoing, as applicable (collectively, the “Intellectual Property”), and all
associated goodwill, licenses and sublicenses, remedies against infringements,
and rights to protection of interests under any Laws;

 

(d)       the Contracts, to the extent assignable, set forth on Schedule 2.1(d)
attached to this Agreement (collectively, the “Assumed Contracts”);

 

(e)       causes of action, choses in action, rights of recovery, rights of
setoff and rights of recoupment and all other rights or claims against third
parties related to any Purchased Asset;

 

(f)       to the extent transferable under applicable Law, permits,
authorizations, approvals, decisions, zoning orders, franchises, registrations,
licenses, filings, certificates, variances or similar rights used by or in
connection with the Business (collectively, the “Permits”), including the
Permits set forth on Schedule 2.1(f) attached to this Agreement;

 

(g)       rights, to the extent assignable, under any agreements in favor of
either Seller or for the benefit of either Seller with current or former
employees, contractors or third parties, with respect to non-competition,
non-solicitation, or other restrictive covenants, regardless of whether any such
Person accepts an offer of employment from the Buyer or continues to perform
services for the Buyer; and

 

(h)       books, records, ledgers, files, documents, correspondence, lists,
plans, drawings and specifications, creative materials, advertising and
promotional materials, studies, reports, and other printed or written materials,
including records related to inventory and maintenance of the Purchased Assets,
whether in written or electronic form, other than employment records that may
not be transferred pursuant to applicable Law.

 

- 7 -

--------------------------------------------------------------------------------




2.2       Excluded Assets.  Notwithstanding anything to the contrary contained
in this Agreement and for the avoidance of doubt the Purchased Assets will not
include the following assets of the Seller (collectively, the “Excluded
Assets”), which shall be retained by the Seller:

 

(a)       restricted and unrestricted cash and cash equivalents (including all
restricted cash held by or for the benefit of the Seller), cash accounts
(including cash accounts serving as collateral for secured debt, letters of
credit, insurance policies or programs), marketable securities and certificates
of deposit, deposits made with respect to Contracts, utility deposits, temporary
investments of cash, and all bank accounts and all electronic fund transfer
accounts;

 

(b)       the security deposit held with respect to the Leased Real Property;

 

(c)       all amounts due to the Seller from any other Person who is an
Affiliate of Seller;

 

(d)       all amounts due to the Seller from any Employee for advances or loans
made by the Seller to such Employee;

 

(e)       the Seller’s corporate minute books, Governance Documents and tax
records, and any other records which the Seller is required to retain by Law
(provided, however, that the Buyer shall be entitled to receive, at its expense,
copies of such portions thereof as the Buyer may reasonably request which are
related to the Business);

 

(f)       personnel records for Employees;

 

(g)       any and all of the Seller’s actions, claims, demands, rights,
defenses, counterclaims, suits and causes of action, whether known or unknown,
in law, equity or otherwise, against any third party and the proceeds or
benefits thereof;

 

(h)       any insurance policies and all insurance proceeds arising in
connection with the ownership or operation of the Purchased Assets or the
Business prior to the Closing Date;

 

(i)       all claims, rights, interests and proceeds with respect to refunds of
Taxes for periods ending prior to the Closing Date and all rights to pursue
appeals of the same;

 

(j)       any prepaid expenses (including insurance premiums);

 

(k)      any personal property of any Employees of the Seller;

 

(l)       any Employee Benefit Plan;

 

(m)     the consideration delivered by the Buyer to the Seller pursuant to this
Agreement;

 

(n)      any and all rights of the Seller under this Agreement and the
Transaction Documents;

 

- 8 -

--------------------------------------------------------------------------------




(o)       any proceeds whenever received relating to any overpayment, a refund,
 or reimbursement of United States federal taxes for the period prior to the
Closing Date; or

 

(p)       the proceeds, benefits and other recoveries on account of the
foregoing items in subparagraphs (a) through (o).

 

ARTICLE III.

CONSIDERATION

 

3.1       Consideration; Payment of Purchase Price; Assumption of the Property
Lease.

 

In consideration for the sale, assignment, and conveyance of the Seller’s right,
title, and interest in, to and under the Purchased Assets, the Buyer shall:

 

(a)       pay or deliver on behalf of the Seller, to the Seller Equityholder, by
wire transfer of immediately available funds on a bi-weekly basis  to the Wells
Fargo account of Seller, which shall remain open through December 31, 2019, the
following:

 

(i)       one hundred percent (100%) of the proceeds of all Closing Inventory
sold by the Buyer following the Closing Date for the preceding two-week period
until all of such Closing Inventory shall have been sold; and

 

(ii)       during the period beginning on October 1, 2018 and ending on December
31, 2019, five percent (5%) of all gross revenue of the Buyer earned or in any
way relating to the Business, the Purchased Assets or in any way relating to the
Leased Rental Property during the preceding two-week period, subject to a
maximum of Two-Hundred Thousand and No/100 United States Dollars ($200,000.00)
(together with the amounts owed under Section 3.1(a)(i), the “Purchase Price”);
and

 

(b)       assume the Assumed Liabilities set forth in Section 3.1(b) of the
Disclsoure Schedules, including, but not limited to, the Seller’s obligations
under the Property Lease as of the Closing Date.

 

3.2       Closing Costs and Payments.

 

(a)       Transfer Taxes.  To the extent any Liability exists for any Transfer
Taxes, including documentary stamp taxes, imposed in connection with the
purchase and sale of the Purchased Assets and the Assumed Liabilities, the Buyer
shall pay all such Transfer Taxes on the Closing Date.

 

ARTICLE IV.

CLOSING

 

4.1       Closing.  Subject to the terms and conditions of this Agreement, the
closing of the Transactions (the “Closing”) will take place at 10:00 a.m., local
time, on August 17, 2018, subject to the satisfaction (or valid waiver) of all
of the conditions to Closing set forth in Article VIII of this Agreement, or
such other date as the Parties may mutually determine.  The date on which the
Closing actually occurs is referred to herein as the “Closing Date”.  The
Closing shall take place

 

- 9 -

--------------------------------------------------------------------------------




at the offices of Lucosky Brookman LLP, at 101 Wood Avenue South, Woodbridge,
New Jersey 08830, or at such other place or by any other means (including the
electronic exchange of signatures) as the Parties may determine.  The Closing
shall take effect as of 12:01 a.m. prevailing New York City time on the Closing
Date, it being acknowledged and agreed by the Parties that the results of
operations of the Seller and the Business up to the day prior to the Closing
Date shall be for the Seller’s account, and the results of operations of the
Purchased Assets will be for the Buyer’s account beginning on the Closing Date.

 

4.2       Closing Deliveries.

 

(a)       At the Closing, the Seller shall duly execute and/or deliver, or cause
to be duly executed and/or delivered, in a form and substance reasonably
acceptable to the Buyer:

 

(i)       a bill of sale from the Seller with respect to all of the Purchased
Assets of Seller, in the form attached to this Agreement as Exhibit A;

 

(ii)      to the extent available, certificates of title for all trucks,
vehicles and all other titled Purchased Assets; and

 

(iii)     Lien release and termination documentation of all Liens on any of the
Purchased Assets, other than the Permitted Liens.

 

(b)       At the Closing, the Buyer shall duly execute and/or deliver, or cause
to be duly executed and/or delivered, in a form and substance reasonably
acceptable to the Seller Equityholder,

 

(i)       the Buyer Security Agreement; and

 

(ii)      an Assumption Agreement or such other document evidencing the
assumption in respect of the Property Lease..

 

(c)       At the Closing, each Party shall execute and deliver such other
instruments of transfer and/or assignment, certificates, deeds, bills of sale,
evidence of filing and/or recording, and other documents as are required
pursuant to the terms of this Agreement or applicable Law or are reasonably
necessary to effectuate the Transactions.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SELLER EQUITY HOLDER

 

Except as expressly set forth in the Disclosure Schedules attached to this
Agreement pursuant to this Article V and incorporated by reference herein (the
“Seller’s Disclosure Schedules”), as of the Execution Date and as of the Closing
Date, the Seller, and the Seller Equity holder, as applicable, represent and
warrant to the Buyer the following:

 

5.1       Organization; Qualification and Power.

 

- 10 -

--------------------------------------------------------------------------------




(a)       The Seller is a corporation duly organized, validly existing and in
good standing under the Laws of the State of California.  Seller has the
requisite corporate power and corporate authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as currently conducted by the Seller.

 

(b)       Seller Equityholder is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Florida.
 Seller Equityholder has the requisite limited liability company power and
limited liability company authority to own, operate or lease the properties and
assets now owned, operated or leased by it and to carry on the Business as
currently conducted by Seller Equityholder.

 

5.2       Authorization of Transactions.  Each of the Seller and the Seller
Equityholder has full legal capacity or entity power and entity authority, as
applicable, to enter into and perform such Party’s obligations under this
Agreement and all other Transaction Documents to which it is a party.  The
Seller’s board of directors or applicable governing body has duly authorized the
execution, delivery and performance of this Agreement and the Transaction
Documents to which the Seller is a party.  This Agreement and the Transaction
Documents to which the Seller or the Seller Equityholder is a party have been,
or upon execution thereof by the Seller or the Seller Equityholder, as
applicable, will be, duly executed and delivered by the Seller or the Seller
Equityholder, as applicable, and, assuming the due authorization, execution and
delivery by the other Parties of this Agreement and the Transaction Documents to
which each other Party is a party, are, or will be, the legal, valid and binding
obligations of the Seller or the Seller Equityholder, as applicable, and
enforceable against the Seller or the Seller Equityholder, as applicable, in
accordance with their respective terms, except as enforceability may be limited
by (i) applicable bankruptcy, insolvency, reorganization, liquidation,
moratorium and other Laws of general application affecting enforcement of
creditors’ rights generally, and (ii) Laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

 

5.3       Noncontravention.  Except as set forth on Schedule 5.3 attached to
this Agreement, neither the execution and the delivery of this Agreement and the
Transaction Documents to which the Seller is a party nor the consummation of the
Transactions: (i) will violate any Law to which Seller is subject; (ii) will
violate any provision of the articles of incorporation, bylaws, operating
agreement, or other organizational documents of the Seller; (iii) will conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice or consent under any agreement, contract,
lease, license, instrument or other arrangement to which the Seller is a party
or by which any of the Purchased Assets is bound; or (iv) require the Seller to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Government Entity in order for the Parties to consummate the
Transactions, except to the extent any failure to so comply would not have a
Material Adverse Effect.

 

5.4       Brokers’ Fees.  Except as set forth on Schedule 5.4 attached to this
Agreement, no investment banker, broker, finder or financial intermediary has
been retained by or is authorized to act on behalf of the Seller or any of their
Affiliates, or is entitled to any brokerage fees, finder’s fees or commissions
based upon arrangements made by or on behalf of the Seller or any of its
Affiliates, in connection with the Transactions.

 

- 11 -

--------------------------------------------------------------------------------




5.5       Title to Purchased Assets.  The Seller has good and marketable title
to, or in the case of leased or licensed assets, valid leasehold interests or
licenses to, the Purchased Assets owned, leased or licensed by it, free and
clear of all valid Liens, except for the Liens set forth on Schedule 5.5
attached to this Agreement and the Permitted Liens.  At the Closing, the Seller
will assign and convey to the Buyer title to the Purchased Assets free and clear
of all valid Liens except the Permitted Liens an the Assumed Liabilities.

 

5.6       Employee Matters. To the Knowledge of the Seller, each Employee of the
Seller  as of the Closing is an “at-will” Employee.

 

5.7       Full Disclosure.  To the Knowledge of the Seller, no representation or
warranty by the Seller in this Agreement and no statement contained in the
Seller’s Disclosure Schedules or any Transaction Document of the Seller
furnished or to be furnished to the Buyer pursuant to this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

As of the Execution Date and as of the Closing Date, the Buyer represents and
warrants to the Seller and the Seller Equityholder the following:

 

6.1       Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Buyer has
the requisite corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as currently conducted by the Seller.

 

6.2       Authorization of Transactions.  The Buyer has full entity power and
entity authority to enter into and perform the Buyer’s obligations under this
Agreement and all other Transaction Documents to which it is a party.  The
Buyer’s governing body has duly authorized the execution, delivery and
performance of this Agreement and the Transaction Documents to which the Buyer
is a party.  This Agreement and the Transaction Documents to which the Buyer is
a party have been, or upon execution thereof by the Buyer will be, duly executed
and delivered by the Buyer and, assuming the due authorization, execution and
delivery by the other Parties of this Agreement and the Transaction Documents to
which each other Party is a party, are, or will be, the legal, valid and binding
obligations of the Buyer and enforceable against the Buyer in accordance with
their respective terms, except as enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, liquidation, moratorium and
other Laws of general application affecting enforcement of creditors’ rights
generally, and (ii) Laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

6.3       Noncontravention.  Except as set forth on Schedule 6.3 attached to
this Agreement, neither the execution and the delivery of this Agreement and the
Transaction Documents to which the Buyer is a party nor the consummation of the
Transactions: (i) will violate any Law to which the Buyer is subject; (ii) will
violate any provision of the articles of organization, operating agreement, or
other organizational documents of the Buyer; (iii) will

 

- 12 -

--------------------------------------------------------------------------------




conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice or consent under any agreement, contract,
lease, license, instrument or other arrangement to which the Buyer is a party or
by which any of its assets is bound; or (iv) require the Buyer to give any
notice to, make any filing with, or obtain any authorization, consent or
approval of any Government Entity in order for the Parties to consummate the
Transactions.

 

6.4       Brokers’ Fees.  Except as set forth on Schedule 6.4 attached to this
Agreement, no investment banker, broker, finder or financial intermediary has
been retained by or is authorized to act on behalf of the Buyer or any of its
Affiliates, or is entitled to any brokerage fees, finder’s fees or commissions
based upon arrangements made by or on behalf of the Buyer or any of its
Affiliates, in connection with the Transactions.

 

ARTICLE VII.

ADDITIONAL AGREEMENTS

 

7.1       Employee Matters.

 

(a)       Effective as of the Closing, the Seller agrees to terminate the
employment of all of the Employees. The Buyer agrees to immediately employ
certain Employees of its choosing on  terms and conditions to be determined in
sole discretion of Buyer.

 

(b)       The Seller will pay, in the Ordinary Course of their business payroll
practices, all obligations owed to Employees through the day prior to the
Closing Date, including all salary, wage, bonus, paid time off, benefits,
overtime, taxes, and other compensation or other amounts payable to or with
respect to the Employees. For the avoidance of doubt, to the extent that (i) any
Employee is entitled to receive reimbursement payments for medical insurance
from Seller or (ii) Seller is responsible for any payments in respect of any
Employee under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA), Buyer agrees to assume such payments for Employees specifically set
forth in Section 7.1(b) of the Disclosure Schedules; any Employees of Seller not
included therein must be informed in writing prior to Closing that COBRA
coverage will be available but shall be responsibility of the Employee to pay
any and all premiums.

 

(c)       Nothing in this Section 7.1, whether express or implied, confers upon
any Employee or any other Person any rights or remedies, including any right to
employment or recall, or any right to claim any particular compensation, benefit
or aggregation of benefits, of any kind or nature whatsoever.

 

7.2       Assignment of Contracts, Rights, Etc.  Notwithstanding anything
contained in this Agreement to the contrary, this Agreement shall not constitute
an agreement or attempted agreement to transfer, sublease or assign any
Contract, or any Action or right with respect to any benefit arising thereunder
or resulting therefrom, or any Permit, if an attempted transfer, sublease or
assignment thereof, without the required consent of any other party thereto,
would constitute a breach thereof or in any way affect the rights of the Buyer
thereunder.  To the extent not obtained on or prior to the Closing Date, the
Seller and the Buyer shall use commercially reasonable best efforts to obtain
the consent of any such third party to any of the foregoing to the transfer or

 

- 13 -

--------------------------------------------------------------------------------




assignment thereof to the Buyer in all cases in which such consent is required
for such transfer or assignment.  If such consent is not obtained, then the
asset for which such consent could not be obtained shall be deemed to be an
Excluded Asset hereunder, and the Parties shall cooperate in any arrangements
necessary or desirable to provide for the Buyer the benefits thereunder,
including enforcement by the Seller for the benefit of Buyer of any and all
rights of the Seller thereunder against the other party thereto and the accrual
to the Buyer of all economic rights thereunder.

 

7.3       Publicity; Confidentiality.  No Party shall make any public disclosure
concerning this Agreement, the Transactions, or the existence of and/or
particulars of any negotiations related hereto, including the terms, conditions,
consideration to be paid or other facts related to this Agreement, except to the
extent that public disclosure is required by applicable Law or is otherwise made
to a Government Entity, in which case, to the extent practicable, the Parties
will use their reasonable best efforts to reach mutual agreement on disclosure
language prior to making such disclosure.  Each Party will, and will cause its
Representatives to, maintain in confidence all written information obtained in
confidence from the other Parties in connection with this Agreement or the
Transactions (the “Confidential Information”), unless the use or disclosure of
such Confidential Information is reasonably necessary in connection with (a)
obtaining any approval; (b) negotiations with the holders of the Seller’s debt
and other obligations (and each of the foregoing party’s Representatives); (c)
the negotiation of the terms of this Agreement or the Transactions; or (d) a
valid court order.  Confidential Information shall not include information that
is or becomes publicly known through no wrongful act of any Party.
 Notwithstanding the foregoing provisions, any non-disclosure or confidentiality
agreement previously executed by the Parties shall remain in full force and
effect until the Closing.

 

7.4       Preservation and Access to Records After Closing.  After the Closing,
the Seller and the Buyer shall each keep and preserve in their original form all
records of the Business existing as of the Closing, and which constitute a part
of the Excluded Assets or the Purchased Assets.  For purposes of this Agreement,
the term “records” includes all documents, electronic data and other
compilations of information in any form.  The Buyer will allow the Seller and
their Representatives access to the records transferred to the Buyer at the
Closing.

 

7.5       Cooperation on Tax Matters.  Following the Closing, the Parties shall
reasonably cooperate with each other and shall make available to one another, as
reasonably requested and at the expense of the requesting party, and to any
taxing authority, any information which may be relevant to determining the
amounts payable under this Agreement, and shall preserve all such information,
records and documents (to the extent a part of the Purchased Assets delivered to
the Buyer at the Closing) at least until the expiration of any applicable
statute of limitations or extensions thereof.  The Seller shall be responsible
for filing any and all Tax Returns and Tax documentation relating to the
Business, Seller,  or the Seller’s operations.

 

7.6       Audit Cooperation.  The Seller and the Seller Equityholder agrees to
cooperate reasonably and in good faith with the Buyer in connection with the
audit of the Buyer’s financial statements after the Closing.  Without limiting
the Seller’s and the Seller Equityholder’s obligations pursuant to the preceding
sentence, in connection therewith, Seller and the Seller Equityholder shall make
available to the Buyer any and all financial information within the

 

- 14 -

--------------------------------------------------------------------------------




control of such Seller or the Seller Equityholder, as applicable, to the extent
germane to such audit.

 

7.7       Tax Effects.  None of the Parties (nor such Parties’ counsel or
accountants) has made or is making any representations to any other Party (nor
such Party’s counsel or accountants) concerning any of the Tax effects of the
Transactions provided for in this Agreement as each Party represents that each
has obtained, or may obtain, independent Tax advice with respect thereto and
upon which it, if so obtained, has solely relied.

 

7.8       Misdirected Payments.  The Parties covenant and agree to promptly
remit to the other Party any payments received, which payments are on or in
respect of accounts or notes receivable owned by (or are otherwise payable to)
such other Party.

 

7.9       Reporting Requirements Relating to Sale of Purchased Assets and
Operation of Business.

 

(a)       Following the date hereof until Seller shall have been paid the
entirety of the Purchase Price,  Buyer shall provide to Seller and Seller
Equityholder bi-monthly reports on the 15th and the last Business Day of each
month, setting forth in reasonable detail all matters relating to the sale and
disposition of the Purchased Assets by the Buyer during the preceding two week
period.

 

(b)       Buyer shall at all times maintain a system of accounting capable of
producing its individual and consolidated (if applicable) financial statements
relating to the Business in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Seller Equityholder or its authorized representatives such
information regarding the business affairs, operations and financial condition
of the Business may from time to time request or require.

 

(c)       No change with respect to the accounting principles shall be made by
the Buyer without giving prior notification to Seller Equityholder. The Buyer
represents and warrants to Seller Equityholder that the financial statements to
be delivered at all times after the date hereof accurately reflect and will
accurately reflect the financial condition of the Business in all material
respects. Seller Equityholder shall have the right at all times during business
hours to inspect the books and records of the Buyer relating to the Business and
make extracts therefrom.

 

(d)       Buyer shall submit to Seller Equityholder true and correct copies of
all bank statements received by the Buyer relating to the Business within five
(5) days after the Buyer’s receipt thereof from its bank.

 

(e)       Promptly upon receipt thereof, Buyer shall provide to Seller
Equityholder copies of interim and supplemental reports, if any, submitted to
the Buyer relating to the Business by independent accountants in connection with
any interim audit or review of the books of the Buyer.

 

7.10     Return of Security Deposit.  No later than March 31, 2019 Buyer shall
reimburse Seller for the security deposit, consisting of $6,500, placed by
Seller in relation to the Leased

 

- 15 -

--------------------------------------------------------------------------------




Property, less any costs or deductions noted by Landlord at time of Closing for
damage or repair outside ordinary wear and tear.

 

7.11     As-Is Where-Is Sale; Seller’s and Seller Equityholder’s Disclaimers.
 IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE BUYER THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SELLER EQUITYHOLDER SET
FORTH IN ARTICLE V OF THIS AGREEMENT, THE PURCHASED ASSETS ARE BEING SOLD BY THE
SELLER AND PURCHASED BY THE BUYER IN THEIR THEN PRESENT CONDITION AT THE CLOSING
“AS IS” AND “WHERE IS”, “WITHOUT RECOURSE”, AND WITH ALL FAULTS AND DEFECTS,
LATENT OR OTHERWISE, AND THAT THE SELLER AND THE SELLER EQUITYHOLDER ARE MAKING
NO ADDITIONAL REPRESENTATIONS OR WARRANTIES TO THE BUYER OF ANY KIND, EITHER
EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, INCLUDING AS TO (A) THE
VALUE, NATURE, LOCATION QUALITY, OR CONDITION OF THE PURCHASED ASSETS, INCLUDING
THE WATER, SOIL, AND GEOLOGY AS TO THE LEASED REAL PROPERTY; (B) THE INCOME TO
BE DERIVED FROM THE BUSINESS OR THE PURCHASED ASSETS OR THE OPERATIONS OR
RESULTS OF OPERATIONS OR ECONOMIC FORECASTS OR PROJECTIONS CONCERNING EARNINGS
OR PROFITS; (C) THE SUITABILITY OF THE PURCHASED ASSETS FOR ANY AND ALL
ACTIVITIES AND USES THAT THE BUYER MAY CONDUCT AT THE LEASED REAL PROPERTY; (D)
THE COMPLIANCE OF OR BY THE PURCHASED ASSETS OR THE BUSINESS WITH ANY LAWS,
RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENT ENTITY; (E) THE
HABITABILITY, SUITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE OR ANY PURPOSE OF THE PURCHASED ASSETS OR THE
LEASED REAL PROPERTY; (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PURCHASED ASSETS OR THE LEASED REAL
PROPERTY; (G) THE PHYSICAL CONDITION OF THE PURCHASED ASSETS OR THE LEASED REAL
PROPERTY OR THE MANNER, QUALITY, STATE OF REPAIR, OR LACK OF REPAIR OF THE
PURCHASED ASSETS OR THE LEASED REAL PROPERTY; (H) COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR
REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE OWNED REAL PROPERTY OR THE
LEASED REAL PROPERTY OF HAZARDOUS MATERIALS; (I) THE ENFORCEABILITY OF ANY
ASSUMED CONTRACT OR RIGHT ASSIGNED HEREUNDER; OR (J) ANY OTHER MATTER WITH
RESPECT TO THE PURCHASED ASSETS OR THE LEASED REAL PROPERTY.  THE BUYER
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE SELLER
AND THE SELLER EQUITYHOLDER SET FORTH IN ARTICLE V OF THIS AGREEMENT, IT IS
FULLY RELYING ON THE BUYER’S (OR THE BUYER’S REPRESENTATIVES’) INSPECTIONS OF
THE PURCHASED ASSETS AND THE LEASED REAL PROPERTY AND NOT UPON ANY STATEMENT
(ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE (OR PURPORTEDLY MADE)
BY THE SELLER OR THE SELLER EQUITYHOLDER OR ANY OF THEIR REPRESENTATIVES.  THE
BUYER ACKNOWLEDGES THAT THE BUYER HAS (OR THE BUYER’S REPRESENTATIVES HAVE)
THOROUGHLY INSPECTED AND EXAMINED THE PURCHASED ASSETS AND THE LEASED REAL
PROPERTY TO THE EXTENT DEEMED NECESSARY BY THE

 

- 16 -

--------------------------------------------------------------------------------




BUYER IN ORDER TO ENABLE THE BUYER TO EVALUATE THE CONDITION OF THE PURCHASED
ASSETS AND THE LEASED REAL PROPERTY AND ALL OTHER ASPECTS OF THE PURCHASED
ASSETS OR THE LEASED REAL PROPERTY, AND THE BUYER ACKNOWLEDGES THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SELLER EQUITYHOLDER SET
FORTH IN ARTICLE V OF THIS AGREEMENT, THE BUYER IS RELYING SOLELY UPON ITS OWN
(OR ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF THE
PURCHASED ASSETS OR THE LEASED REAL PROPERTY AND THEIR CONDITION.  THE BUYER
ACKNOWLEDGES THAT ANY CONDITION OF THE PURCHASED ASSETS OR THE LEASED REAL
PROPERTY THAT THE BUYER DISCOVERS OR DESIRES TO CORRECT OR IMPROVE PRIOR TO OR
AFTER THE CLOSING SHALL BE AT THE BUYER’S SOLE EXPENSE.

 

THE BUYER HEREBY ACKNOWLEDGES THAT THE SELLER WOULD NOT AGREE TO SELL THE
PURCHASED ASSETS ON THE TERMS AND CONDITIONS THAT ARE SET FORTH IN THIS
AGREEMENT IF THE BUYER DID NOT AGREE TO EACH AND EVERY PROVISION IN THIS SECTION
7.11.

 

THE PROVISIONS OF THIS SECTION 7.11 SHALL SURVIVE THE EXPIRATION OR THE
TERMINATION OF THIS AGREEMENT OR THE CLOSING (AS APPLICABLE).

 

7.12      Waiver of Compliance with Bulk Sales Law. Buyer waives compliance with
the provisions of Article 6 of the California Uniform Commercial Code relating
to bulk sale in connection with this sale of assets, subject to the indemnities
of Selling Parties contained in this Agreement. Nothing in this paragraph will
stop or prevent Buyer from asserting as a bar or defense to any proceeding
brought under the bulk sale law that such law does not apply to the sale
contemplated under this Agreement.

 

ARTICLE VIII.

CONDITIONS PRECEDENT

 

8.1       Conditions to the Obligations of the Buyer.  The obligations of the
Buyer to effect the Transactions are subject to the satisfaction at or prior to
the Closing of the following conditions, unless waived in writing by the Buyer:

 

(a)       except for those representations and warranties which are made as of a
particular date, the representations and warranties of the Seller and the Seller
Equityholder set forth in Article V of this Agreement shall be true and correct
in all material respects as of the Execution Date and as of the Closing Date as
if made at and as of the Closing Date (except with respect to those
representations and warranties which are qualified as to materiality, which
shall be true and correct in all respects as of the Closing Date).  The
representations and warranties of the Seller and the Seller Equityholder set
forth in Article V of this Agreement which are made as of a particular date
shall be true and correct in all material respects as of such specific date;

 

- 17 -

--------------------------------------------------------------------------------




(b)       each of the Seller and the Seller Equityholder shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;

 

(c)       the Seller and the Seller Equityholder shall have executed, as
applicable, and delivered to the Buyer all of the documents and other items
required to be delivered by them at the Closing pursuant to Section 4.2(a) and
Section 4.2(b) of this Agreement;

 

(d)       no Action shall be pending or threatened before any Government Entity
that seeks to or does, and no Law shall be in effect that will, prevent
consummation of any of the Transactions;

 

(e)       the Buyer shall have been assigned (or shall have received assurances
reasonably satisfactory to the Buyer that it will be assigned) the Property
Leases; and

 

(f)       no portion of the Leased Real Property shall have been (i) destroyed
by fire, windstorm or other casualty or (ii) condemned or sold under threat of
condemnation, or be the subject of a condemnation proceeding.

 

8.2       Conditions to the Obligations of the Seller and the Seller
Equityholder.  The obligations of the Seller and the Seller Equityholder to
effect the Transactions are subject to the satisfaction at or prior to the
Closing of the following conditions, unless waived in writing by the Seller
Equityholder:

 

(a)       except for those representations and warranties which are made as of a
particular date, the representations and warranties of the Buyer set forth in
Article VI of this Agreement shall be true and correct in all material respects
as of the Execution Date and as of the Closing Date as if made at and as of the
Closing Date (except with respect to those representations and warranties which
are qualified as to materiality, which shall be true and correct in all respects
as of the Closing Date).  The representations and warranties of the Buyer set
forth in Article VI of this Agreement which are made as of a particular date
shall be true and correct in all material respects as of such specific date;

 

(b)       the Buyer shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;

 

(c)       the Buyer shall have executed, as applicable, and delivered to the
Seller and the Seller Equityholder all of the documents and other items required
to be delivered by the Buyer at the Closing pursuant to Sections 4.2(b) of this
Agreement; and

 

(d)       no Action shall be pending or threatened before any Government Entity
that seeks to or does, and no Law shall be in effect that will, prevent
consummation of any of the Transactions.

 

- 18 -

--------------------------------------------------------------------------------




ARTICLE IX.

INDEMNIFICATION

 

9.1       The Seller and Seller Equityholder, jointly and severally, indemnify,
defend, and hold harmless the Buyer, and any of its affiliates, officers,
directors, shareholders, partners, members, employees, agents, servants,
counsel, representatives, participants, successors, or assigns (collectively the
“Buyer Indemnitees”) from and against any losses, liabilities, damages,
deficiencies, costs, or expenses, including, without limitation, interest,
penalties, court costs, and reasonable attorney’s fees, based upon, arising out
of, or otherwise related to this Agreement and any facts and circumstances in
connection with the foregoing, including but not limited to any claims arising
from the Seller or Seller Equityholder’s breach of any obligations under this
Agreement (“Buyer Claims”); provided that no such Buyer Claims shall have been
the result of the gross negligence, fraud or willful misconduct of any Buyer
Indemnitee.  

 

9.2       The Buyer, jointly and severally, indemnify, defend, and hold harmless
the Seller, the Seller Equityholder, and any of their respective affiliates,
officers, directors, shareholders, partners, members, employees, agents,
servants, counsel, representatives, participants, successors, or assigns
(collectively the “Seller Indemnitees”) from and against any losses,
liabilities, damages, deficiencies, costs, or expenses, including, without
limitation, interest, penalties, court costs, and reasonable attorney's fees,
based upon, arising out of, or otherwise related to this Agreement and any facts
and circumstances in connection with the foregoing, including but not limited to
any claims arising from the Buyer’s breach of any obligations under this
Agreement (“Seller Claims”); provided that no such Seller Claims shall have been
the result of the gross negligence, fraud or willful misconduct of any Seller
Indemnitee.

 

ARTICLE X.

TERMINATION AND SPECIFIC PERFORMANCE

 

10.1     Events of Termination.  This Agreement may be terminated and the
Transactions contemplated hereby may be abandoned at any time prior to the
Closing by mutual written consent of the Parties.

 

10.2     Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to Section 10.1, all further obligations of the Parties
under this Agreement shall terminate without further Liability of any Party to
any other Party hereunder except for those provisions that expressly survive the
termination of this Agreement; provided, however, that no Party shall be
released from Liability hereunder, subject to the express provisions of this
Agreement, if this Agreement is terminated and the Transactions abandoned by
reason of (i) the failure of such Party to have performed its obligations
hereunder, or (ii) any knowing misrepresentation made by such Party of any
matter set forth herein.

 

10.3     Specific Performance.  Each of the Parties acknowledges and agrees that
the other Party would be damaged irreparably in the event any of the provisions
of this Agreement are not performed in accordance with their specific terms or
otherwise are breached; it is and will continue to be difficult to ascertain the
nature, scope and extent of such harm; and a remedy at law for such failure or
breach will be inadequate.  Accordingly, each of the Parties agrees that the
other Party is entitled to specific enforcement and/or an injunction (including
a temporary

 

- 19 -

--------------------------------------------------------------------------------




restraining order, preliminary injunction and/or or permanent injunctive relief)
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement in any action instituted in any court of the United
States or any state having jurisdiction over the Parties and the matter in
addition to any other remedy to which it may be entitled, at law or in equity.

 

ARTICLE XI.

MISCELLANEOUS

 

11.1     Further Assurances.  Each of the Parties hereby covenants that, from
time to time after the Closing Date, at any other Party’s request and without
further consideration, it will do, execute, acknowledge and deliver, or cause to
be done, executed, acknowledged and delivered, all such further acts,
conveyances, transfers, assignments, powers of attorney and assurances as
reasonably may be required more effectively to convey, transfer to and vest in
the Buyer, and to put the Buyer in possession of, any of the Purchased Assets
transferred or assigned hereunder and otherwise to carry out the purposes of
this Agreement; provided, however, that, except as expressly set forth in this
Agreement or any other Transaction Document, no Party shall be required to make
any material monetary expenditures, commence or participate in any Action before
any Government Entity, or offer or grant any material accommodation (financial
or otherwise) to any Person in connection with the obligations described in this
Section 11.1.

 

11.2     Legal Fees and Costs.

 

(a)       Except as otherwise provided in this Agreement, each Party hereto
shall bear and be responsible for any and all fees, costs and expenses incurred
by such Party (including all fees and expenses of its Representatives) in
connection with the negotiation and consummation of the transactions
contemplated by this Agreement, including any and all agreements entered into
before and contemporaneous with this Agreement.

 

(b)       In the event a Party elects to incur legal expenses to enforce or
interpret any provision of this Agreement by judicial proceedings, the
prevailing Party will be entitled to recover such legal expenses, including
reasonable attorneys’ fees, costs, and necessary disbursements at all court
levels, in addition to any other relief to which such Party shall be entitled to
hereunder.

 

11.3     Governing Law.  The Parties agree that this Agreement shall be governed
by and construed in accordance with the Laws of the State of Nevada without
regard to conflict of Laws principles.

 

11.4     Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign this Agreement without the prior written
consent of the other Parties, except that the Buyer may assign all of its rights
and obligations under this Agreement to an Affiliate of the Buyer.

 

11.5     Waiver of Breach.  The waiver by any Party of a breach or violation of
any provision of this Agreement shall not operate as, or be construed to
constitute, a waiver of any subsequent breach of the same or any other provision
hereof.  This Agreement may only be amended, or rights hereunder waived, by
agreement in writing by the Party to be charged.

 

- 20 -

--------------------------------------------------------------------------------




11.6     Notice.  Any notice, request, demand, waiver, consent, approval, or
other communication (collectively, a “Communication”) that is required or
permitted to be given to any Party under this Agreement will be valid only if it
is in writing (whether or not this Agreement expressly provides for it to be in
writing) and given to that Party by electronic mail transmission, facsimile
transmission, hand delivery, overnight mail, or first-class, postage prepaid,
United States mail at the mailing address or electronic mail address or
facsimile number set forth below or to any other mailing address or electronic
mail address or facsimile number as a Party designates by written notice given
in the manner provided in this Section 11.6:

 

 

(a)

If to the Seller:

 

 

 

 

 

Go Green Hydroponics, Inc.

 

 

c/o TCA Global Credit Master Fund, LP

 

 

3960 Howard Hughes Parkway, Suite 500

 

 

Las Vegas, Nevada 89169

 

 

Attention: ____________________

 

 

Facsimile No.: ____________________

 

 

Email: ____________________ Attention:

 

 

Email:

 

 

 

 

 

 

 

(b)

If to the Seller Equityholder:

 

 

 

 

 

TCA – Go Green SPV, LLC

 

 

c/o TCA Global Credit Master Fund, LP

 

 

3960 Howard Hughes Parkway, Suite 500

 

 

Las Vegas, Nevada 89169

 

 

Attention: Gregory Felix

 

 

 

 

 

 

 

(c)

If to the Buyer:

 

 

 

 

 

Grow Life, Inc.

 

 

5400 Carillon Point

 

 

Kirkland, WA 98033

 

 

Attention: Marco Hegyi

 

 

 

 

 

Email: mhegyi@growlifeinc.com

 

- 21 -

--------------------------------------------------------------------------------




 

 

With a copy to:

 

 

 

 

 

Horwitz + ArmstrongAttention: Jessica Lockett

 

 

14 Orchard Suite 200

 

 

Lake Forest CA 92630

 

 

Facsimile No.: (949) 540-6578

 

 

Email: jlockett@horwitzarmstrong.com

 

A Communication under this Agreement will be effective and deemed to have been
given (i) one (1) Business Day after being sent by hand delivery, electronic
mail transmission, facsimile transmission or overnight mail, with confirmation
of receipt, or (ii) five (5) Business Days following the date mailed when mailed
by first-class, postage prepaid, United States mail. Each Party promptly shall
notify the other Party of any change in its mailing address, electronic mail
address, or facsimile number for Communications.  The delivery to a Party’s
legal counsel of a copy of a Communication will not constitute delivery of the
Communication to the Party, unless so confirmed in writing by the Party’s
counsel.

 

11.7     Severability.  In the event any provision of this Agreement is held to
be invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice,
or disturb the validity of the remainder of this Agreement, which shall be and
remain in full force and effect, enforceable in accordance with its terms.

 

11.8     Gender and Number.  Whenever the context of this Agreement requires,
the gender of all words herein shall include the masculine, feminine, and
neuter, and the number of all words herein shall include the singular and
plural.

 

11.9     Divisions and Headings.  The divisions of this Agreement into sections
and subsections and the use of captions and headings in connection therewith are
solely for convenience and shall have no legal effect in construing the
provisions of this Agreement.

 

11.10   Third-Party Beneficiaries.  Except as otherwise expressly provided in
this Agreement, the terms and provisions of this Agreement are intended solely
for the benefit of the Parties and their respective permitted successors or
assigns, and it is not the intention of the Parties to confer, and this
Agreement shall not confer, third-party beneficiary rights upon any other
Person.

 

11.11   Force Majeure.  Whenever a period of time is prescribed herein for
action to be taken by a Party, such Party shall not be liable or responsible
for, and there shall be excluded from the computation for any period of time,
any delays due to strikes, riots, acts of God, shortages of labor or materials,
war, Laws or any other cause of any kind whatsoever which is beyond the
reasonable control of such Party.

 

- 22 -

--------------------------------------------------------------------------------




11.12   Entire Agreement; Amendment.  This Agreement (together with all
Schedules and Exhibits attached hereto and certificates and documents to be
delivered in connection herewith) supersedes all previous Contracts or
understandings, including any offers, letters of intent, proposals or letters of
understanding, and constitutes the entire agreement of whatsoever kind or nature
existing between or among the Parties respecting the within subject matter, and
no Party shall be entitled to benefits other than those specified herein.  As
between or among the Parties, no oral statements or prior written material not
specifically incorporated herein shall be of any force and effect.  The Parties
specifically acknowledge that in entering into and executing this Agreement, the
Parties rely solely upon the representations and agreements contained in this
Agreement and any certificates and other documents being executed and delivered
in connection herewith.  No changes in or amendments or additions to this
Agreement shall be recognized unless and until made in writing and signed by all
Parties hereto.  The Schedules and Exhibits hereto constitute an integral and
material part of this Agreement, are incorporated herein by reference, and shall
be considered part of this Agreement for all purposes.

 

11.13   WAIVER OF JURY TRIAL.  THE BUYER, THE SELLER AND THE SELLER
EQUITYHOLDER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE
OBLIGATIONS HEREUNDER, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE
OF DEALING IN WHICH THE BUYER AND THE SELLER AND/OR THE SELLER EQUITYHOLDER ARE
ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER
ACQUIRING THE PURCHASED ASSETS.

 

11.14   MANDATORY FORUM SELECTION.  TO INDUCE THE BUYER TO PURCHASE THE
PURCHASED ASSETS, THE SELLER AND THE SELLER EQUITYHOLDER IRREVOCABLY AGREE THAT
ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT (WHETHER OR NOT SUCH CLAIM IS
BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA; PROVIDED, HOWEVER, THE BUYER MAY, AT THE BUYER’S SOLE OPTION,
ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH FLORIDA LAW.  SELLER AND THE SELLER EQUITYHOLDER HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
 SELLER AND THE SELLER EQUITYHOLDER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS

 

- 23 -

--------------------------------------------------------------------------------




MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARY
OR PARTIES AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 

11.15   Execution in Counterparts.  For the convenience of the Parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same document.
 Signature and acknowledgement pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.
 Facsimile or email transmissions of any executed original and/or retransmission
of any executed facsimile or email transmission shall be deemed to be the same
as the delivery of an executed original.  At the request of any Party hereto,
the other Parties hereto shall confirm facsimile or email transmissions by
executing duplicate original documents and delivering the same to the requesting
Party or Parties.

 

11.16   No Strict Construction.  The Parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the Transaction Documents.
 Accordingly, in the event an ambiguity or question of intent or interpretation
arises, this Agreement and the Transaction Documents shall be construed as if
drafted jointly by the Parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any Party hereto by virtue of the authorship
of any provisions of this Agreement and the Transaction Documents.

 

11.17   Recitals.  The Parties agree that the Recitals set forth above are true
and correct in all respects.

 

[Signatures on Following Pages]

 

- 24 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date and year first above written by a duly authorized officer or representative
of each Party hereto or in an individual capacity, as the case may be.

 

 

SELLER:

 

 

 

Witnesses:

GO GREEN HYDROPONICS, INC.

 

 

 

/s/ Alexander Lewis

By:

/s/ Gregory Felix

Print Name: Alexander Lewis

Name:

Gregory Felix

 

Title:

CEO

/s/ Nelson Ramus

 

 

Print Name Nelson Ramus

 

 

 

 

 

 

SELLER EQUITYHOLDER:

 

 

 

 

TCA – GO GREEN SPV, LLC

 

 

 

/s/ Alexander Lewis

By:

/s/ Gregory Felix

Print Name: Alexander Lewis

Name:

Gregory Felix

 

Title:

CEO

/s/ Nelson Ramus

 

 

Print Name: Nelson Ramus

 

 

 

 

[Signature Page to Asset Purchase Agreement]

 

 

--------------------------------------------------------------------------------




 

BUYER:

 

 

 

 

GROW LIFE, INC.

 

 

 

/s/ Mark Scott

 

 

Print Name: Mark Scott

 

 

 

By:

/s/ Marco Hegyi

/s/ William Scott

Name:

Marco Hegyi

Print Name: William Scott

Title:

CEO

 

 

[Signature Page to Asset Purchase Agreement]

 

 

--------------------------------------------------------------------------------




SCHEDULE 2.1(a)

 

PURCHASED ASSETS

 

 

See Exhibit 2.1 (a) for inventory, not provided

 

Non Inventory, Fixed Assets as of August 17, 2018

 

•

Fridge

•

Money Counter

•

3 computers

•

C02 storage cage

•

2 large cages for tray storage

•

Pallet jack

•

16-20 Warehouse shelves

•

2 televisions

•

Cash drawer

•

Quickbooks POS Software

•

Quickbooks Financial Software

•

POS barcode scanner

•

Sebra label printer

•

10-12 Display lighting fixtures

•

2 display cases with lighting

•

Desk

•

Book Shelf

•

Food Pantry Cabinet

•

2 folding chairs

•

Folding table

•

10-12 shelves for nutrient display

•

Security alarm system

•

Street signage, Large with lighting

•

Cactus Garden

•

Security gate for front door

•

Warehouse ladder

•

Regular ladder

 

--------------------------------------------------------------------------------




SCHEDULE 2.1(d)

 

ASSUMED CONTRACTS

 

All contracts for the provision of utilities and other services relating to the
Leased property.

 

Gas – SoCal Gas #06751156560

 

Water and power – Los Angeles Department of Water and Power (LADWP) #9206390000

 

Telephone – AT&T #030-601-6261,001

 

Water cooler – Ready Refresh 0033231044

 

Internet – AT&T U-Verse 129816776

 

Waste disposal – Waste Management #19-04103-33002

 

Credit card processing – Merchant Services 5436-8455-5792-3793

 

Security – ADT 402353403

 

Any other similar contracts.

 

--------------------------------------------------------------------------------




SCHEDULE 2.1(f)

 

PERMITS

 

N/A

 

 

--------------------------------------------------------------------------------




SCHEDULE 3.1(b)

 

ASSUMED LIABILITIES

 

Any Employee related liabilities arising as a result of the termination of
Sellers Employees who were employed by Seller at or with 7 days prior to the
Closing, except those which are specifically related to the fact that an
Employee was not in fact at-will employee at the time of termination or
pre-Closing acts or omissions of Seller.

 

--------------------------------------------------------------------------------




SCHEDULE 5.3

 

NON-CONTRAVENTION EXCEPTIONS

 

None

 

 

--------------------------------------------------------------------------------




SCHEDULE 5.4

 

SELLER BROKER’S FEE EXCEPTIONS

 

None.

 

 

--------------------------------------------------------------------------------




SCHEDULE 5.5

 

TITLE EXCEPTIONS

 

None.

 

 

--------------------------------------------------------------------------------




SCHEDULE 6.4

 

BUYER BROKER’S FEE EXCEPTIONS

 

None.

 

 

--------------------------------------------------------------------------------




SCHEDULE 7.1(b)

 

LIST OF EMPLOYEES FOR COBRA COVERAGE

 

There is one employee whose personal insurance premiums we pay in part. The
policy is in his personal name.

 

 

--------------------------------------------------------------------------------




EXHIBIT A

 

BILL OF SALE

 

This Bill of Sale (this “Bill of Sale”) is made in relation to that certain
Asset Purchase Agreement, dated as of August 17, 2018 (the “Agreement”), by and
between Go Green Hydroponics, Inc. (the “Seller”), and Growlife, Inc. (the
“Buyer”), and TCA – Go Green SPV, LLC.

 

1.         In consideration of the agreements provided in the Agreement and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the  hereby assigns, transfers, conveys and delivers, or
causes to be assigned, transferred, conveyed and delivered to Buyer, its
successors and assigns, forever the Seller’s whole rights, title to, and
interest in and to the assets set forth on Exhibit A hereto (the “Assets”).

 

2.         Nothing in this Bill of Sale, express or implied, is intended or
shall be construed to confer upon, or give to, any person, corporation or other
entity, other than the parties to this Bill of Sale, any rights, remedies,
obligations or liabilities.

 

3.         This Bill of Sale shall bind and inure to the Seller and the Buyer
and their respective successors and assigns.

 

 

IN WITNESS WHEREOF, the Seller has duly executed this Bill of Sale as of August
17, 2018.

 

 

GO GREEN HYDROPONICS, INC.

 

 

By:  /s/ Gregory Felix

Name: Gregory Felix

Title: CEO

 

--------------------------------------------------------------------------------




EXHIBIT A

 

None

 

 

--------------------------------------------------------------------------------